                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHANDRA WALTERS,

                            Plaintiff,
                                                                      CIVIL ACTION
          v.                                                          NO. 18-2596
    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security,

                            Defendant.

                                                ORDER
         AND NOW, this 14th day of August, 2019, upon careful consideration of

Plaintiff’s Brief and Statement of Issues in Support of Request for Review (ECF No. 16).

Defendant’s Response (ECF No. 17) and the Report and Recommendation filed by

United States Magistrate Judge Linda K. Caracappa (ECF No. 19), and it appearing

that neither plaintiff nor the Commissioner have objected to the report,1 it is hereby

ORDERED that:

         1. The Report and Recommendation is APPROVED and ADOPTED;

         2. Plaintiff’s request for review is DENIED;

         3. The Commission of Social Security’s decision is AFFIRMED; and

         4. The Clerk of Court shall CLOSE this case.

                                                          BY THE COURT:



                                                          /s/ Gerald J. Pappert
                                                          GERALD J. PAPPERT, J.

1       When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Caracappa’s Recommendation.


                                                     1
